Citation Nr: 0024289	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  97-32 650A	)	DATE
	)
	)


THE ISSUE

Whether a decision by the Board of Veterans' Appeals (Board), 
dated in September 1996, contained clear and unmistakable 
error (CUE).  


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The moving party had active duty from April 1979 to August 
1982.

This case comes before the Board on motion by the moving 
party alleging CUE in a September 27, 1996 decision.  The 
moving party is not represented by an attorney, agent, 
veteran's service organization, or any other persons in this 
matter.  38 C.F.R. §§ 20.602-605 (1999).  



FINDINGS OF FACT

1.  On September 27, 1996, the Board denied the veteran's 
claim for an increased (compensable) rating for service-
connected bilateral hearing loss. 

2.  The Board's September 27, 1996 decision was supported by 
the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The decision of the Board, dated September 27, 1996, 1990, 
did not contain CUE.  38 U.S.C.A. § 7111 (West Supp. 1999);38 
C.F.R. §§ 20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, who is the moving party in this Motion, alleges 
clear and unmistakable error in the Board's September 27, 
1996 decision.  In that decision, the Board denied the moving 
party's claim for entitlement to an increased (compensable) 
rating for bilateral hearing loss.  

The decision was predicated on a determination that the 
regulatory criteria for a compensable evaluation for 
bilateral hearing loss disability were not met.  The Board's 
determination was based on the fact that the veteran's 
current bilateral defective auditory acuity, measured in pure 
tone thresholds and speech recognition, did not translate 
into what would be considered a compensable evaluation under 
the VA regulations for rating hearing loss disability.  In 
its discussion, the Board relied on evidence set forth in the 
veteran's service records and post service records, and 
primarily including current audiology evaluations.  The Board 
provided and ear chart which showed the veteran's hearing 
acuity, in pure tone thresholds, for the most recent VA 
examination in February 1994.  The hearing acuity revealed an 
average decibel loss in the right ear of 81.25, and in the 
left ear of 56.25, with speech audiometry of 94 percent in 
the right ear and 96 percent in the left ear.  

The Board in September 1996 was obligated to review the 
veteran's case according to the law in existence at that 
time, as a review for CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403 (b)(1) (1999).  That 
law included 38 U.S.C.A. § 1155, 5107, (West 1991) and VA 
regulations 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100; 
and the case of Lendenmann v. Principi, 3 Vet. App 345 (1992) 
(which refers to the mechanical application of the VA Rating 
Schedule to the numeric designation found in the 
regulations).  Applying the law, the Board concluded that the 
current defective auditory acuity translated to Level II 
hearing loss in the right ear and Level I hearing loss in the 
left ear.  The Board concluded that such translation did not 
meet the criteria for a compensable evaluation under VA 
regulations, and the veteran's claim was, therefore, denied. 

On March 6, 1998, the Board denied the moving party's motion 
for reconsideration of the Board's decision of September 27, 
1996.  On May 12, 1998, the Board denied the moving party's 
second motion for reconsideration of the Board's September 
27, 1996 decision.  

On April 9, 1999, the Board advised the moving party that his 
motion for reconsideration would be considered a CUE motion, 
if he informed the Board in writing within 60 days that he 
wanted to the Board to consider his reconsideration motion as 
a motion for CUE.  In a signed statement dated on May 7, 
1999, the moving party indicated that wanted his motion for 
reconsideration considered as a motion for CUE.  

The moving party's main contentions are that, prior to the 
Board's September 1996 decision, he was not given the 
opportunity to present argument on his own behalf before the 
Board; and that he did not authorize the Disabled American 
veteran's to represent him before the Board for the September 
1996 appeal.  The moving party contends that he signed a 
power of attorney to authorize release of medical records not 
for representation.  The moving party alleges that his 
constitutional rights were violated in this regard, and that, 
therefore, CUE exists in the Board's September 1996 decision.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, codified at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 
38 C.F.R. § 20.1404(b), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

Regulation 38 C.F.R. § 20.1403, relates to what constitutes 
CUE and what does not, and provides as follows:

(a)  General. Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.--(1) General.  Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.

(2)  Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error.--(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.

(2)  Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3)  Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

In this case, the moving party has not demonstrated that the 
Board's September 27, 1996 decision, which continued to 
confirm the assignment of a noncompensable rating for the 
veteran's service-connected bilateral hearing loss 
disability, was erroneous.  As explained above, the Board's 
decision discussed the evidence of record at the time and 
applied the requisite mechanical rating formula to determine 
that the veteran's symptomatology did not meet the criteria 
for a compensable rating.  Additionally, the Board considered 
the applicability of 38 C.F.R. § 3.321(b) before concluding 
that there was no disability picture so unusual as to render 
the regular schedular provisions impractical.  Again, the 
moving party has not demonstrated that there was error in the 
Board's decision.  

Rather, the contentions set forth by the moving party the 
basis for this Motion for CUE, are not the type of 
allegations that constitute a valid claim of CUE.  As stated 
by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," 
(2) the error must be "undebatable" and the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the correct facts, as set forth in the 
veteran's claims folder were applied to the pertinent law and 
regulations of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, 
and caselaw Lendenmann v. Principi, 3 Vet. App 345 (1992).  
The September 27, 1996 Board decision was, therefore, 
consistent with and supported by the law then applicable for 
determining whether the veteran's current symptomatology 
warranted a compensable evaluation under the regulations.  
Accordingly, the undersigned determines that such a denial 
was a reasonable exercise of adjudicatory judgment and did 
not involve clear and unmistakable error.

Furthermore, in addressing the moving party's specific 
contentions that he was not given the opportunity to be 
heard, and that he did not authorize DAV to represent him 
before the Board in September 1996, the undersigned pointedly 
notes the following.  The record on its face shows that the 
moving party was afforded a personal hearing at the RO in May 
1993, as was requested.  There are no other requests in the 
record for a personal hearing before the Board.  The record 
clearly shows that on January 25, 1996, the moving party 
signed VA Form 21-22, Appointment of Veterans Service 
Organization as claimant's representative, and designated the 
Disabled American Veterans (DAV) as his representative.  Even 
though the moving party states that he authorized release of 
his medical records and did not authorize representation by 
DAV, DAV submitted argument on the moving party's behalf in 
July 1996 and September 1996.  The Board decided the appeal 
in September 1996.  The record clearly shows that, close to 
nine months after the Board's decision, in June 1997, the 
moving party submitted a valid revocation of the DAV as power 
of attorney.  As of June 1997, DAV no longer represented the 
moving party.  

Not only does the record show that the moving party's 
allegations are false, neither allegation bears upon whether 
there is CUE in the Board's September 27, 1996 decision.  
That is, there is no showing that if the moving party had not 
received a personal hearing as requested, or that he should 
not have been represented by a service organization, that it 
would be "absolutely clear that a different result would 
have ensued."  38 C.F.R. § 20.1403(c).  Therefore, the error 
complained of cannot be clear and unmistakable.  Id.  

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
September 27, 1996 decision by the Board.  Accordingly, in 
the absence of any additional allegations, the motion is 
denied.


ORDER

The motion for revision for the September 27, 1996 Board 
decision on the grounds of CUE is denied.  



		
	Holly E. Moehlmann
Member, Board of Veterans' Appeals


 


